UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-6607


YOUNIS EL SAYEDRI,

                    Petitioner - Appellant,

             v.

JEFFERSON B. SESSIONS III, Attorney General, U.S. Department of Justice; C.
ALEXANDRIA BOGLE, Office of the united state attorney; MICHAEL J.
FRANK, Office of the united state attorney; JULIA K. MARTINEZ, Office of the
united state attorney; RICHARD CROPP, Assistant Field Office Director for ICA-
Farmville, Enforcement & Removal Operations, U.S. Immigration & Customs
Enforcement; THOMAS HOMAN, Assistant Field Office Director for ICA-
Farmville, Enforcement & Removal Operations, U.S. Immigration & Customs
Enforcement; M. YVONNE EVANS, Washington, D.C. Field Office, Enforcement
and Removal Operations, U.S. Immigration and Customs Enforcement; SARAH
SALDANA, Director, U.S. Immigration and Customs Enforcement; ELAINE C.
DUKE, Acting Secretary of U.S. Department of Homeland Security,

                    Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:16-cv-01412-AJT-IDD)


Submitted: September 28, 2017                                 Decided: October 2, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam opinion.
Younis El Sayedri, Appellant Pro Se. Dennis Carl Barghaan, Jr., Ayana Niambi Free,
Assistant United States Attorneys, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Younis El Sayedri appeals the district court’s order denying relief on his 28 U.S.C.

§ 2241 (2012) petition. We have reviewed the record and find no reversible error.

Insofar as El Sayedri challenged his convictions, we affirm for the reasons stated by the

district court. El Sayedri v. Sessions, No. 1:16-cv-01412-AJT-IDD (E.D. Va. May 1,

2017). We dismiss the appeal from that part of the court’s order concerning El Sayedri’s

final order of removal. See 8 U.S.C. § 1252(a)(5) (2012) (stating that exclusive means to

challenge final order of removal is petition for review). Finally, we grant the Appellees’

motion to dismiss and dismiss as moot that part of the appeal challenging El Sayedri’s

continued detention.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                            AFFIRMED IN PART; DISMISSED IN PART




                                            3